UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7687


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KEVIN ALEXANDER SCOTT,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:09-cr-00581-GLR-1)


Submitted: August 2, 2021                                         Decided: August 18, 2021


Before NIEMEYER, FLOYD, and THACKER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Kevin Alexander Scott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin Alexander Scott appeals from the district court’s order denying his motion

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). In his motion, Scott

raised several arguments, including that his serious medical conditions made him

particularly vulnerable to COVID-19, that his post-sentencing rehabilitation established

that release was appropriate, and that changes in relevant sentencing law justified his

release. Using a § 3582(c)(1)(A) form order, the district court checked a box labeled

“DENIED after complete review of the motion on the merits,” and provided no other

explanation for the denial. For the reasons that follow, we vacate the district court’s order

and remand for further proceedings.

       Under § 3582(c)(1)(A)(i), a district court may reduce a defendant’s term of

imprisonment if “extraordinary and compelling reasons warrant such a reduction.” The

court is “empowered . . . to consider any extraordinary and compelling reason for release

that a defendant might raise” in deciding whether to grant a defendant-filed motion. United

States v. McCoy, 981 F.3d 271, 284 (4th Cir. 2020) (internal quotation marks and emphasis

omitted). The court must also consider the 18 U.S.C. § 3553(a) factors “to the extent that

they are applicable.” § 3582(c)(1)(A).

       We review a district court’s ruling on an § 3582(c)(1)(A) motion for abuse of

discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021). “A district court

abuses its discretion when it acts arbitrarily or irrationally, fails to consider judicially

recognized factors constraining its exercise of discretion, relies on erroneous factual or

legal premises, or commits an error of law.” United States v. Dillard, 891 F.3d 151, 158

                                             2
(4th Cir. 2018) (internal quotation marks omitted).         Additionally, while there is no

“categorical . . . requirement” that a court explicitly address the movant’s arguments or

elucidate its reasoning, the court also errs if, in light of the particular circumstances of the

case, its explanation is “[in]adequate to allow for meaningful appellate review.” United

States v. High, 997 F.3d 181, 187, 189 (4th Cir. 2021); see also Chavez-Meza v. United

States, 138 S. Ct. 1959, 1965 (2018) (“Just how much of an explanation [is] require[d] . . .

depends . . . upon the circumstances of the particular case.”). The district court must “set

forth enough to satisfy [this] court that it has considered the parties’ arguments and has a

reasoned basis for exercising its own legal decisionmaking authority.” High, 997 F.3d at

190 (alterations, internal quotation marks, and emphasis omitted).

       Here, the district court’s brief explanation does not reveal whether it considered

Scott’s numerous arguments, nor indicate the basis on which it rejected Scott’s motion.

With no indication as to the court’s reasoning, we can only speculate as to whether the

court properly applied the governing law or whether it abused its discretion by acting

“arbitrarily or irrationally, fail[ing] to consider judicially recognized factors constraining

its exercise of discretion, rel[ying] on erroneous factual or legal premises, or commit[ting]

an error of law.” Dillard, 891 F.3d at 158 (internal quotation marks omitted). We are

therefore unable to conduct a “meaningful appellate review.” High, 997 F.3d at 189; see

also United States v. Martin, 916 F.3d 389, 398 (4th Cir. 2019).

       We thus vacate the court’s order, remand for further proceedings, and deny Scott’s

motion to appoint counsel. We express no view as to the merits of Scott’s compassionate

release motion. We dispense with oral argument because the facts and legal contentions

                                               3
are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                           VACATED AND REMANDED




                                            4